Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mike Moore (Reg. 64003) on 10/28/2021.

The application has been amended as follows: 
1. (Currently Amended) An apparatus comprising:‎
a first processor core and a second processor core of a plurality of processor cores;‎
a register to store an indicator related to a process of a plurality of processes, wherein the indicator is to indicate a preference for one of: 

effective core utilization based on C0 state residency of the first processor core;
a first circuitry to determine effective core utilization of the first processor core, based at ‎least in part on the indicator; and
a second circuitry to select at least one of an operating voltage and an operating frequency ‎for the first processor core and hence change a performance of the first processor core, based at least ‎in part on the effective core utilization of the first processor core.‎

‎2. (Currently Amended) The apparatus of claim 1, wherein:‎
individual processes of the plurality of processes are to spawn corresponding one or more ‎threads, such that the plurality of processes is to spawn a plurality of threads; and
the first circuitry is to:‎
determine a utilization of a first process of the plurality of processes, wherein the ‎first processor core is to at least in part execute the first process,‎
determine  a processor core, and
determine, as the effective core utilization of the first processor core based at least in part on the indicator, one of: the ‎utilization of the first process and the processor core based at ‎least in part on the indicator.‎

4. (Currently Amended) The apparatus of claim 2, wherein to determine the 
track utilization of a one or more threads being executed by the first processor ‎core; and
determine the utilization of the first processor core to be a union of the ‎utilization of the one or more threads being executed by the first processor core.‎

9. (Currently Amended) The apparatus of claim 1, wherein:‎
to select at least one of the operating voltage or the operating frequency of the first ‎processor core, the second circuitry is to select a power state for the first processor ‎core in accordance with the ACPI (Advanced Configuration and Power Interface) specification.‎

12. (Currently Amended) The system of claim 11, wherein the first circuitry is to:‎
and the ‎utilization of the first processor core, and
in response to the indicator being lower than the threshold, select the effective ‎core utilization of the first processor core to be a second one of: the utilization of the processand the ‎utilization of the first processor core.‎

The following is an examiner’s statement of reasons for allowance:
Iyigun et al. (United States Patent Application Publication US 2018/019534) teaches to determine the groups of cores based at least in part on the energy performance preference indicating whether high performance or lower energy usage. However, Iyigun does not teach an indicator to indicate a preference for one of effective core utilization based on a cumulative utilization of a process running on the first processor and the second processor and effective core utilization based on C0 state residency of the first processor core.
HALVERSON et al. (United States Patent Application Publication US 2019/0004585) teaches core frequency management using effective utilization for power-efficient performance based on the occupancy of cores. However, HALVERSON does not teach an indicator to indicate a preference for one of effective core utilization based on a cumulative utilization of a process running on the first processor and the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/H.K./Examiner, Art Unit 2187    

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187